Name: Commission Directive 2009/122/EC of 14 September 2009 amending, for the purposes of its adaptation to technical progress, Annex II to Directive 96/73/EC of the European Parliament and of the Council on certain methods for quantitative analysis of binary textile fibre mixtures (Text with EEA relevance)
 Type: Directive
 Subject Matter: leather and textile industries;  natural and applied sciences;  chemistry;  research and intellectual property;  marketing
 Date Published: 2009-09-15

 15.9.2009 EN Official Journal of the European Union L 242/14 COMMISSION DIRECTIVE 2009/122/EC of 14 September 2009 amending, for the purposes of its adaptation to technical progress, Annex II to Directive 96/73/EC of the European Parliament and of the Council on certain methods for quantitative analysis of binary textile fibre mixtures (Text with EEA relevance) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Directive 96/73/EC of the European Parliament and of the Council of 16 December 1996 on certain methods for quantitative analysis of binary textile fibre mixtures (1), and in particular Article 5 thereof, Whereas: (1) Directive 2008/121/EC of the European Parliament and the Council of 14 January 2009 on textile names (2) requires labelling to indicate the fibre composition of textile products, with checks being carried out by analysis on the conformity of these products with indications given on the label. (2) Uniform methods for quantitative analysis of binary textile fibre mixtures are provided for in Directive 96/73/EC. (3) On the basis of recent findings by the technical working group, Directive 2008/121/EC was adapted to technical progress, by adding the fibre melamine to the list of fibres set out in Annexes I and V to that Directive. (4) It is therefore, necessary to define uniform test methods for melamine. (5) Directive 96/73/EC should therefore be amended accordingly. (6) The measures provided for in this Directive are in accordance with the opinion of the Committee for Directives relating to Textile Names and Labelling, HAS ADOPTED THIS DIRECTIVE: Article 1 Annex II to Directive 96/73/EC is amended in accordance with the Annex to this Directive. Article 2 Transposition 1. Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive by 15 September 2010 at the latest. They shall forthwith communicate to the Commission the text of those provisions and a correlation table between those provisions and this Directive. When Member States adopt those provisions, they shall contain a reference to this Directive or be accompanied by such a reference on the occasion of their official publication. Member States shall determine how such reference is to be made. 2. Member States shall communicate to the Commission the text of the main provisions of national law which they adopt in the field covered by this Directive. Article 3 This Directive shall enter into force on the 20th day following its publication in the Official Journal of the European Union. Article 4 This Directive is addressed to the Member States. Done at Brussels, 14 September 2009. For the Commission GÃ ¼nter VERHEUGEN Vice-President (1) OJ L 32, 3.2.1997, p. 1. (2) OJ L 19, 23.1.2009, p. 29. ANNEX Chapter 2 of Annex II to Directive 96/73/EC is amended as follows: (a) the Special Methods  Summary Table is replaced by the following: SUMMARY TABLE Method Field of application Reagent Soluble component Insoluble component 1. Acetate Certain other fibres Acetone 2. Certain protein fibres Certain other fibres Hypochlorite 3. Viscose, cupro or certain types of modal Cotton, elastolefin or melamine Formic acid and zinc chloride 4. Polyamide or nylon Certain other fibres Formic acid, 80 % m/m 5. Acetate Triacetate, elastolefin or melamine Benzyl alcohol 6. Triacetate or polylactide Certain other fibres Dichloromethane 7. Certain cellulose fibres Polyester, elastomultiester or elastolefin Sulphuric acid, 75 % m/m 8. Acrylics, certain modacrylics or certain chlorofibres Certain other fibres Dimethylformamide 9. Certain chlorofibres Certain other fibres Carbon disulphide/acetone, 55,5/44,5 v/v 10. Acetate Certain chlorofibres, elastolefin or melamine Glacial acetic acid 11. Silk Wool, hair, elastolefin or melamine Sulphuric acid, 75 % m/m 12. Jute Certain animal fibres Nitrogen content method 13. Polypropylene Certain other fibres Xylene 14. Certain other fibres Chlorofibres (homopolymers of vinyl chloride), elastolefin or melamine Concentrated sulphuric acid method 15. Chlorofibres, certain modacrylics, certain elastanes, acetates, triacetates Certain other fibres Cyclohexanone 16. Melamine Cotton or aramid Hot formic acid 90 % m/m (b) method No 1 is amended as follows: (i) point 1.2 is replaced by the following: 2. wool (1), animal hair (2 and 3), silk (4), cotton (5), flax (7) true hemp (8), jute (9), abaca (10), alfa (11), coir (12), broom (13), ramie (14), sisal (15), cupro (21), modal (22), protein (23), viscose (25), acrylic (26), polyamide or nylon (30), polyester (35) elastomultiester (46), elastolefin (47) and melamine (48). In no circumstances is the method applicable to acetate fibres which have been deacetylated on the surface.; (ii) point 5 is replaced by the following: 5. CALCULATION AND EXPRESSION OF RESULTS Calculate the results as described in the general instructions. The value of d  is 1,00, except for melamine, for which d  = 1,01.; (c) method No 2 is amended as follows: (i) point 1.2 is replaced by the following: 2. cotton (5), cupro (21), viscose (25), acrylic (26), chlorofibres (27), polyamide or nylon (30), polyester (35), polypropylene (37), elastane (43), glass fibre (44) elastomultiester (46), elastolefin (47) and melamine (48). If different protein fibres are present, the method gives the total of their amounts but not their individual quantities.; (ii) point 5 is replaced by the following: 5. CALCULATION AND EXPRESSION OF RESULTS Calculate the results as described in the general instructions. The value of d  is 1,00, except for cotton, viscose, modal and melamine, for which d  = 1,01, and unbleached cotton, for which d  = 1,03.; (d) method No 3 is amended as follows: (i) point 1.2 is replaced by the following: 2. cotton (5), elastolefin (47) and melamine (48). If a modal fibre is found to be present, a preliminary test shall be carried out to see whether it is soluble in the reagent. This method is not applicable to mixtures in which the cotton has suffered extensive chemical degradation nor when the viscose or cupro is rendered incompletely soluble by the presence of certain dyes or finishes that cannot be removed completely.; (ii) point 5 is replaced by the following: 5. CALCULATION AND EXPRESSION OF RESULTS Calculate the results as described in the general instructions. The value of d  is 1,02 for cotton, 1,01 for melamine and 1,00 for elastolefin.; (e) method No 4 is amended as follows: (i) point 1.2 is replaced by the following: 2. wool (1), animal hair (2 and 3), cotton (5), cupro (21), modal (22), viscose (25), acrylic (26), chlorofibre (27), polyester (35), polypropylene (37), glass fibre (44), elastomultiester (46), elastolefin (47) and melamine (48). As mentioned above, this method is also applicable to mixtures with wool, but when the wool content exceeds 25 %, method No 2 shall be applied (dissolving wool in a solution of alkaline sodium hypochlorite).; (ii) point 5 is replaced by the following: 5. CALCULATION AND EXPRESSION OF RESULTS Calculate the results as described in the general instructions. The value of d  is 1,00, except for melamine, for which d  = 1,01.; (f) method No 5 is amended as follows: (i) point 1 is replaced by the following: 1. FIELD OF APPLICATION This method is applicable, after removal of non-fibrous matter, to binary mixtures of: 1. acetate (19) with 2. triacetate (24), elastolefin (47) and melamine (48).; (ii) point 5 is replaced by the following: 5. CALCULATION AND EXPRESSION OF RESULTS Calculate the results as described in the general instructions. The value of d  is 1,00, except for melamine, for which d  = 1,01.; (g) method No 6 is amended as follows: (i) point 1.2 is replaced by the following: 2. wool (1), animal hair (2 and 3), silk (4), cotton (5), cupro (21), modal (22), viscose (25), acrylic (26), polyamide or nylon (30), polyester (35), glass fibre (44) elastomultiester (46), elastolefin (47) and melamine (48). Note: Triacetate fibres which have received a finish leading to partial hydrolysis cease to be completely soluble in the reagent. In such cases, the method is not applicable.; (ii) point 5 is replaced by the following: 5. CALCULATION AND EXPRESSION OF RESULTS Calculate the results as described in the general instructions. The value of d  is 1,00, except in the case of polyester, elastomultiester, elastolefin and melamine, for which the value of d  is 1,01.; (h) method No 8 is amended as follows: (i) point 1.2 is replaced by the following: 2. wool (1), animal hair (2 and 3), silk (4), cotton (5), cupro (21), modal (22), viscose (25), polyamide or nylon (30), polyester (35), elastomultiester (46), elastolefin (47) and melamine (48). It is equally applicable to acrylics, and certain modacrylics, treated with pre-metallised dyes, but not to those dyed with afterchrome dyes.; (ii) point 5 is replaced by the following: 5. CALCULATION AND EXPRESSION OF RESULTS Calculate the results as described in the general instructions. The value of d  is 1,00, except in the case of wool, cotton, cupro, modal, polyester, elastomultiester, and melamine, for which the value of d  is 1,01.; (i) method No 9 is amended as follows: (i) point 1.2 is replaced by the following: 2. wool (1), animal hair (2 and 3), silk (4), cotton (5), cupro (21), modal (22), viscose (25), acrylic (26), polyamide or nylon (30), polyester (35), glass fibre (44), elastomultiester (46) and melamine (48). When the wool or silk content of the mixture exceeds 25 %, method No 2 shall be used. When the polyamide or nylon content of the mixture exceeds 25 %, method No 4 shall be used.; (ii) point 5 is replaced by the following: 5. CALCULATION AND EXPRESSION OF RESULTS Calculate the results as described in the general instructions. The value of d  is 1,00, except for melamine, for which d  = 1,01.; (j) point 1.2 of method No 10 is replaced by the following: 2. certain chlorofibres (27) namely polyvinyl chloride fibres, whether after-chlorinated or not, elastolefin (47) and melamine (48).; (k) method No 11 is amended as follows: (i) point 1.2 is replaced by the following: 2. wool (1), animal hair (2 and 3), elastolefin (47) and melamine (48).; (ii) point 5 is replaced by the following: 5. CALCULATION AND EXPRESSION OF RESULTS Calculate the results as described in the general instructions. The value of d  is 0,985 for wool, 1,00 for elastolefin and 1,01 for melamine.; (l) method No 13 is amended as follows: (i) point 1.2 is replaced by the following: 2. wool (1), animal hair (2 and 3), silk (4), cotton (5), acetate (19), cupro (21), modal (22), triacetate (24), viscose (25), acrylic (26), polyamide or nylon (30), polyester (35), glass fibre (44), elastomultiester (46) and melamine (48).; (ii) point 5 is replaced by the following: 5. CALCULATION AND EXPRESSION OF RESULTS Calculate the results as described in the general instructions. The value of d  is 1,00, except for melamine, for which d  = 1,01.; (m) method No 14 is amended as follows: (i) point 1 is replaced by the following: 1. FIELD OF APPLICATION This method is applicable, after removal of non-fibrous matter, to binary mixtures of: 1. cotton (5), acetate (19), cupro (21), modal (22), triacetate (24), viscose (25), certain acrylics (26), certain modacrylics (29), polyamide or nylon (30), polyester (35) and elastomultiester (46) with 2. chlorofibres (27) based on homopolymers of vinyl chloride, whether after-chlorinated or not, elastolefin (47) and melamine (48). The modacrylics concerned are those which give a limpid solution when immersed in concentrated sulphuric acid (relative density 1,84 at 20 °C). This method can be used in place of method Nos 8 and 9.; (ii) point 2 is replaced by the following: 2. PRINCIPLE The constituent other than the chlorofibre, elastolefin or melamine (i.e. the fibres mentioned in paragraph 1.1) is dissolved out from a known dry mass of the mixture with concentrated sulphuric acid (relative density 1,84 at 20 °C). The residue, consisting of the chlorofibre, elastolefin or melamine, is collected, washed, dried and weighed; its mass, corrected if necessary, is expressed as a percentage of the dry mass of the mixture. The percentage of the second constituents is obtained by difference.; (iii) point 5 is replaced by the following: 5. CALCULATION AND EXPRESSION OF RESULTS Calculate the results as described in the general instructions. The value of d  is 1,00, except for melamine, for which d  = 1,01.; (n) method No 15 is amended as follows: (i) point 1 is replaced by the following: 1. FIELD OF APPLICATION This method is applicable, after removal of non-fibrous matter, to binary mixtures of: 1. acetate (19), triacetate (24), chlorofibre (27), certain modacrylics (29), certain elastanes (43) with 2. wool (1), animal hair (2 and 3), silk (4), cotton (5), cupro (21), modal (22), viscose (25), polyamide or nylon (30), acrylic (26), glass fibre (44) and melamine (48). Where modacrylics or elastanes are present a preliminary test must first be carried out to determine whether the fibre is completely soluble in the reagent. It is also possible to analyse mixtures containing chlorofibres by using method No 9 or 14.; (ii) point 5 is replaced by the following: 5. CALCULATION AND EXPRESSION OF RESULTS Calculate the results as described in the general instructions. The value of d  is 1,00 with the following exceptions: silk and melamine 1,01; acrylic 0,98.; (o) method No 16 is inserted after method No 15: METHOD No 16 MELAMINE AND CERTAIN OTHER FIBRES (Method using hot formic acid) 1. FIELD OF APPLICATION This method is applicable, after removal of non-fibrous matter, to binary mixtures of: 1. melamine (48) with 2. cotton (5) and aramid (31). 2. PRINCIPLE The melamine is dissolved out from a known dry mass of the mixture with hot formic acid (90 % by mass). The residue is collected, washed, dried and weighed; its mass, corrected if necessary, is expressed as a percentage of the dry mass of the mixture. The percentage of the second constituents is obtained by difference. Note: Keep strictly the recommended temperature range because the solubility of melamine is very much dependent on temperature. 3. APPARATUS AND REAGENTS (other than those specified in the general instructions) 3.1. Apparatus (i) Glass-stoppered conical flask of at least 200 ml capacity. (ii) Shaking water bath or other apparatus to shake and maintain the flask at 90 ± 2 °C. 3.2. Reagents (i) Formic acid (90 % m/m, relative density at 20 °C: 1,204 g/ml). Dilute 890 ml of 98 to 100 % m/m formic acid (relative density at 20 °C: 1,220 g/ml) to 1 liter with water. Hot formic acid is very corrosive and must be handled with care. (ii) Ammonia, dilute solution: dilute 80 ml of concentrated ammonia solution (relative density at 20 °C: 0,880) to 1 litre with water. 4. TEST PROCEDURE Follow the procedure described in the general instructions, then proceed as follows: To the specimen contained in the glass-stoppered conical flask of at least 200 ml capacity, add 100 ml of formic acid per gram of specimen. Insert the stopper and shake the flask to wet out the specimen. Maintain the flask in a shaking water bath at 90 ± 2 °C for 1 hour, shaking it vigorously. Cool the flask to room temperature. Decant the liquid through the weighed filter crucible. Add 50 ml of formic acid to the flask containing the residue, shake manually and filter the contents of the flask through the filter crucible. Transfer any residual fibres to the crucible by washing out the flask with a little more formic acid reagent. Drain the crucible with suction and wash the residue with formic acid reagent, hot water, dilute ammonia solution, and finally cold water, draining the crucible with suction after each addition. Do not apply suction until each washing liquor has drained under gravity. Finally, drain the crucible with suction, dry the crucible and residue, and cool and weigh them. Note: Temperature has a very strong influence on solubility properties of melamine and should be carefully controlled. 5. CALCULATION AND EXPRESSION OF RESULTS Calculate the results as described in the general instructions. The value of d  for cotton and aramid is 1,02. 6. PRECISION On a homogeneous mixture of textile materials, the confidence limits of results obtained by this method are not greater than ± 2 for a confidence level of 95 %.